NOTICE OF ALLOWANCE, SECOND DETAILED ACTION
Status of Prosecution
The present application, 17/064397 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application claims priority to Republic of Korea application 10-2016-0047789 with a priority date of April 19, 2016.
The present application is a continuation of application 15/490,637, filed on April 18, 2017, which was issued as US Patent 10,884,581 on January 5, 2021. The present application was filed in the Office on October 6, 2020.
The Office mailed a non-final rejection, first detailed action on February 8, 2022.
Applicant filed amended claims and arguments and remarks on May 3, 2022.
On May 16, 2022, Examiner initiated an interview with Applicant’s representative Christopher McDonald to discuss amendments to place the application in condition for allowance. Agreement was reached on May 18, 2022.
Claims 1-19 are pending and are in condition for allowance. Claims 1 and 12 are independent claims.
Response to Remarks and Arguments
Examiner notes the filing of the terminal disclaimer and approval on May 4, 2022. The double patenting rejection is thereby traversed and withdrawn.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Applicant’s representative, Christopher McDonald on May 18, 2022. Mr. McDonald has agreed and authorized the Examiner to enter the amendments to the claims as noted below. 

Claims 
1. (Currently Amended) A mobile terminal comprising:
a display;
a wireless communication processor configured to transmit a control signal to a content transmission device; and
a controller configured to:
in response to an input for an execution of a content playback application, display a content playback setting screen on the display including:
a plurality of content reception devices,
a plurality of input terminals of the content transmission device through which the plurality of content reception devices are connected to the content transmission device, and
a plurality of thumbnail images corresponding to content data respectively input via the plurality of input terminals,
in response to a selection of a first content reception device among the plurality of content reception devices and a selection of a first thumbnail image corresponding to a first content, transmit data of the first content from the content transmission device to the first content reception device, display the first thumbnail image corresponding to the first content during transmitting the first content, in response to a selection of the first thumbnail image, display a playback time setting object regarding the first content, and in response to a selection of a previous time in the playback time setting object, transmit information regarding the previous time to the content transmission device, and 
in response to a selection of a second content reception device among the plurality of content reception devices and a selection of a second thumbnail image corresponding to a second content, transmit data of the second content from the content transmission device to the second content reception device,
wherein a communication method or a frequency band between the content transmission device and the first content reception device is different from a communication method or a frequency band between the content transmission device and the second content reception device. 

12. (Currently Amended) A video display system comprising:
a first content reception device configured to receive a data of a first content from a content transmission device;
a first display configured to receive the data of the first content from the first content reception device and display a first video corresponding to the data of the first content;
a second content reception device configured to receive a data of a second content from the content transmission device; 
a second display configured to receive the data of the second content from the second content reception device and display a second video corresponding to the data of the second ,content; and
in response to a selection of the first content reception device and a selection of a first thumbnail image corresponding to a first content, transmit data of the first content from the content transmission device to the first content reception device, display the first thumbnail image corresponding to the first content during transmitting the first content, in response to a selection of the first thumbnail image, display a playback time setting object regarding the first content, and in response to a selection of a previous time in the playback time setting object, transmit information regarding the previous time to the content transmission device,
wherein a communication method or a frequency band between the content transmission device and the first content reception device is different from a communication method or a frequency band between the content transmission device and the second content reception device, and
wherein, in response to change of playback time during receiving the first content, the first content reception device is configured to receive the first content data from the changed playback time from the content transmission device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Primary Examiner, Art Unit 2174